Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes et al(USPGPUB 2002/0105438) in view of Schofield et al(USPat 6,498,620), Pawlicki et al(USPGPUB 2004/0016870), and Moritz et al(USPat 8,195,387).
  -- In considering claim 1, the claimed subject matter that is met by Forbes et al(Forbes) includes:
	1) the car having left and right sides is met by the vehicle(100) which is referred to as a car(see: sec[0059, line 6]);
	2) the first light emitter coupled to the left side of the car is met by the left light(116), which shines light so that the camera may better pick up white lines(108)(see: sec[0044, lines 1-5]);
3) the second light emitter coupled to the right side of the car is met by the right shoulder light(112)(see: sec[0042, lines 1-3]);
	4) the first camera coupled to the left side of the car, and configured to generate a first image is met by the left side camera(104)(see: seclo044]);
	5) the second camera coupled to the right side of the car, and configured to generate a second image is met by the right side camera(102)(see: sec[0042]);
	6) the processing unit configured to receive the first image from the first camera and to process the first image, wherein the processing unit is also configured to receive the second image from the second camera and to process the second image is met by CPU(402) which receives camera signal inputs(401)[see: sec[0052]).
	- Forbes does not teach:
	1) an entirety of the first camera having an elevation that is lower than an elevation of a bottom edge of a windshield of the car;
	2) the processing unit configured to process the first image from the first camera, and/or the second image from the second camera in relation to a lane-change maneuver being performed by the car.
	Although placement of the first camera lower than an elevation of a bottom edge of a windshield of the car is not specifically recited by Forbes, Forbes does show an embodiment that implies of placement of the camera below the windshield as seen in figure 2 of the drawings(see: sec[0046]).  As well, Forbes clearly suggests that the cameras maybe mounted at any convenient location for looking down at the roadway, such as on the body of the vehicle, or in the side view mirror attachments or housing which are located on the doors or side of the vehicle(see: sec[0038]).  This clearly implies that Forbes desired to mount the cameras below the windshield.  Use of cameras which have an entirety of the camera at an elevation that is lower that the elevation of a windshield is well known. 
	In related art, Schofield et al(Schofield) teaches a multi-camera vision system for a vehicle, which includes first, and second image capture devices(14), that define an axis, in relation to each other on the left and right sides of the vehicle, are located at an elevation that is lower than a lower edge of the windshield of the vehicle, and as well, the first image generated by the first camera has an image of an environment that is behind an imaginary vertical plane intersecting the axis defined by the first 
	Since the concept of first and second cameras being placed so as to define axis, and as well, below a bottom edge of a car windshield is well known, as taught by Schofield, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cameras(14) of Schofield, into the system of Forbes, since this would have provided a means of enhance the images recorded by the cameras, by capturing a field of view that would have allowed a greater perception of the surrounding environment of the vehicle.
	With regards to the image processing related to lane change, use of systems which utilize image data for lane change maneuvers is well known. In related art, Pawlicki et al(Pawlicki) teaches system for detecting objects, wherein a camera or imaging sensor(14) of an object detection system, capture images to determine if a vehicle is making a lane change(see: Pawlicki, secs[0134-0135]).  Since the use of image data for lane change detection is well known, as taught by Pawlicki, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lane changing assist system of Pawlicki, into the system of Forbes in view of Schofield, since this would 
	3) wherein the processing unit is communicatively coupled to the first light emitter and the second light emitter, and is configured to operate the first light emitter and/or the second light emitter based on the first image and/or the second image.
	With regards to the processing unit being coupled to light emitters, and operating based on images, use of devices within a vehicle which cause operation of light emitters based on images is well known.  In related art, Moritz teaches a method and device for driver assistance wherein at least one image is recorded by a camera, such that determination of a vehicle crossing a line or turning is made(see: Moritz, column 3, lines 41-56).  Upon determination that a boundary has been crossed, a trigger signal for light control is implemented, such that light distribution of at least a vehicle headlight is actuated(see: Moritz, column 3, lines 60 et seq; column 4, lines 1-27).  
	The evaluation of the image sequences, and activation of illumination signals based on the analysis of the images are performed by the processor(12), which generates a control signal via output circuit(165), and to final control element(22) for adjustment of the vehicle lighting, such that 
	Since the use of a processor for evaluating images, and thus activating lighting elements based on the image evaluation is well known, as taught by Moritz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the processor(12) of Moritz, and incorporate it into the computer of Forbes, and coupled to the light emitters of Forbes, since this would have ensured that proper lighting would have enhanced the illumination of potential danger zones, by causing illumination of the light emitters based on analysis of images received, thereby ensuring a greater level of safety in the system.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the first camera being configured to view a first surrounding outside the left side of the car, and wherein the second camera is configured to view a second surrounding outside the right side of the car is met by the cameras(102,104) being configured to view respective left and right sides of the area surrounding the vehicle, as seen in figure 1. 
-- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the first camera having a viewing direction that is perpendicular to a longitudinal axis of the car is met by the field of view of the cameras(14) of Schofield having a view which is substantially perpendicular to the longitudinal axis of the vehicle, as seen in figure 1. 
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the first camera having a viewing direction forming an acute angle with respect to a longitudinal axis of the car is met by the field of view(22) of the cameras of Schofield having acute angles with respect to a longitudinal axis of the vehicle, as seen in figure 1 of Schofield. 
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the first camera and the second camera being located closer to a front end of the car than a back end of the car is met by the cameras(14) of Schofield being placed closer to a front end of the vehicle, as seen in figure 1, upon incorporation of the cameras of Schofield into Forbes, as discussed in claim 1 above.
-- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as: 
	1) the first and second camera being located between the front end of the car and a plane that is perpendicular to a longitudinal axis of the car and that extends through a center of the car is met by the cameras of Schofield, being located between the front end of the vehicle, and a plane that is perpendicular to a longitudinal axis of the car and that extends through a center of the car, as seen in figure 1 of Schofield. 
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the first camera being configured to generate the first image during a lane change maneuver performed by the car is met by the right(102) and left(104) cameras of Forbes, which pick up video signals from lines of traveling and passing lanes, and cause recording by a black box, wherein any variance, drifting, swerving of the vehicle in the lanes is detected by the cameras(see: Forbes, sec[0047]). 
  -- Claim 8 recites subject matter that is met as discussed in claim 7 above, as well as: 
1) the processing unit being configured to process the first image to monitor an environment outside the left side of the car during the lane change maneuver is met by the left camera(104) picking up video signals, and delivering the video signals to the black box to be recorded(see: sec[0047]); and wherein the CPU(402) of the black box(300) receives the video signals, and computes road lines to determine vehicle lane observances(see: Forbes, sec[0052]). 
  -- Claim 9 recites subject matter that is met by Forbes, as discussed in claim 1 above as well as:
	1) the processing unit being configured to generate an activation signal to automatically activate the first light emitter of the car is met by the processor(12) of Moritz, which causes activation of light emitters, as discussed in claim 1 above.
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processing unit being configured to generate a deactivation signal to automatically turn off the first light emitter is met the system of Moritz, which utilizes a program run by processor(12), which causes light control to illuminate danger zone as determined by the image analysis, and wherein the light control is repeated 
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the processing unit being configured to detect a vehicle outside the car is met by the black box recording data pertaining to the driver passing another vehicles, which inherently implies that detection of the other vehicle by the box(400) which records the data of the passing(see: sec[0065]).
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processing unit being configured to detect a lane boundary outside the car is met by the computer executing a program to derive centroids, and wherein the computer has software that computes road line profile centroid strings, so as to determine vehicle lane observance(see: sec[0052]).
  -- Claim 13 recites subject matter that is met as discussed in claim 1 and above.
-- Claim 14 recites subject matter that is met as discussed in claim 3 above.
  -- Claim 15 recites subject matter that is met as discussed in claim 2 above.
  -- Claim 16 recites subject matter that is met as discussed in claim 3 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 4 above.
  -- Claim 18 recites subject matter that is met as discussed in claim 7 above.
  -- Claim 19 recites subject matter that is met as discussed in claim 8 above.
  -- Claim 20 recites subject matter that is met as discussed in claim 9 above.
  -- Claim 21 recites subject matter that is met as discussed in claim 10 above.
  -- Claim 22 recites subject matter that is met as discussed in claim 11 above.
  -- Claim 23 recites subject matter that is met as discussed in claim 12 above.
-- Claim 24 recites subject matter that is met as discussed in claim 13 above, as well as:
	1) the processing unit configured to receive the first image from the first camera and to process the first image is met by the left camera(104)picking up video signals, and delivering the video signals to the black box to be recorded(see: sec[0047]); and wherein the CPU(402) of the black box(300) receives the video signals, and computes road line provides to determine vehicle lane observances(see: Forbes, sec[0052]).
REMARKS:
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that the prior art of record do not teach the claimed “processing unit being communicatively coupled to the first light emitter and the second light emitter, and being configured to operate the first and/or second light emitter based on the first and/or second image.”  Applicant’s arguments have been addressed in the art rejection above.  
	The examiner introduced the prior art to Moritz, which teaches the newly added claimed subject matter.  Since the art rejection explains how 
	Applicant is reminded, if applicant intends to argue priority over the prior art of record, then the applicant should provide evidence that the claimed subject matter was described in parent application which pre-dates the prior art of record.  The applicant’s amendment to the claims merely states that the processor operates the light emitter, based on the first or second images.  The recitation of this limitation is extremely broad, and makes it difficult for the examiner to determine the scope of the limitation, based on what is described in the specification of the present invention, and as well, the specification of parent applications.
	The applicant is reminded that upon submission of amendments to the claims, the applicant is required to point out where in the specification that the amendment is described.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARYL C POPE/Primary Examiner, Art Unit 2687